DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 14 April 2022 has been entered. Claim 1 has been amended. Claims 7-8, 14-15, and 20 have been cancelled. No claims have been added. Claims 1-6, 9-13, and 16-19 are still pending in this application, with claim 1 being independent.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 10, “…and shows the…,” should read: --…and showing the…--.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US 2015/0062893 A1, herein referred to as: Lynn), in view of in view of Hak (US 6,494,940 B1), Brais et al. (US 2017/0049915 A1, herein referred to as: Brais) and Jeswani et al. (US 2019/0338895 A1, herein referred to as: Jeswani).
Regarding claim 1, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) a tubular housing (i.e. the housing of 602 has a form consistent with a tube, i.e. “a hollow elongate cylinder,” Merriam-Webster, and is thus constitutes tubular housing) having a first light passing window  (i.e. the window formed by 620) and a second light passing window (i.e. the window formed by the opening at the bottom of said tubular housing, or a window formed by 630, which rotates between positions around 622); a first light source (620) for emitting a white light from the first light passing window in an illuminating mode (i.e. paragraphs [0078] and [0042]); a second light source (622) for emitting an ultraviolet light from the second light passing window in a sanitizing mode (paragraphs [0078] and [0042]); a driver (i.e. a ballast 618, paragraphs [0043] and [0078]) for converting an external power source to a first driving current to the first light source and a second driving current to the second light source (paragraph [0043]); a controller (604) for determining when to enter the sanitizing mode or the illuminating mode based on a stored criterion (as described in paragraphs [0077], [0074], [0082], [0084], [0085], [0086], and [0087]), wherein the controller informs users of the sanitizing mode with a visual effect (644, paragraph [0092]), wherein the controller shows a visual effect to indicate to a user a current progress of sanitization (i.e. as described in paragraph [0092]); and a timer for turning on the sanitizing mode automatically (paragraph [0082] i.e. within the controller 604 such that the controller can activate a sanitization mode at “predetermined times,” as described in paragraph [0082]), there is a switch (606, paragraphs [0091]-[0092]) electrically connected to the light tube apparatus for controlling the light tube apparatus (paragraphs [0091]-[0092]), the controller sets the timer when receiving an input pattern applied on the switch (i.e. a predetermined input pattern set by the user to allocate “predetermined times” of operation, paragraph [0082]), wherein a setting time of the timer is associated with the received input pattern (i.e. a user entering an input time via switch 606 results in an input pattern associated with that given time, e.g. a time of day, thus a setting time of the timer is associated with the received input pattern).
Lynn does not explicitly teach or suggest an environment detector for detecting an environment air quality and shows the environment air quality visually.
Hak teaches or suggests (Fig. 1, col. 8, lines 64-66) an environment detector for detecting an environment air quality and shows the environment air quality visually (as described in col. 8, lines 64-66).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of an environment detector for detecting an environment air quality and shows the environment air quality visually, such as taught or suggested by Hak, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the sterilization features of the device (i.e. by providing additional air quality monitoring and information of air in the environment).
Neither Lynn nor Hak explicitly teach or suggest said switch is a wall switch.
Brais teaches or suggests (Fig. 1, elements 145 and 150, and/or Figs. 7, 9A, 9B, elements 150 and 700) a wall switch for controlling a similar lighting device for a room decontamination system (as shown Figs. 1, 7, 9A, and 9B, and as described in the corresponding text). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of the switch is on a wall of the room, such as taught or suggested by Brais, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketability of the device (i.e. by incorporating a switch at a location in the room for operation by a user therein, especially for operation of the emergency stop button 640 thereon, and/or providing an actuation feature which cannot be misplaced or removed from the environment).
The combined teachings of Lynn, Hak, and Brais, teach or suggest all of the elements of the claimed invention, except for the explicit teaching of the input pattern comprises a series of consecutive clicks on the wall switch within a predetermined time period.
Jeswani teaches or suggests (Figs. 2-3, paragraph [0069]), the input pattern comprises a series of consecutive clicks on the wall switch within a predetermined time period (as described in paragraph [0069]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of the input pattern comprises a series of consecutive clicks on the wall switch within a predetermined time period, such as taught or suggested by Jeswani, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost of manufacturing the device (i.e. by providing a simplified control interface to provide input operations for differing modes, e.g. with a single switch).
Regarding claim 2, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) a motion sensor (612), wherein the controller pauses the sanitizing mode when a user is detected by the motion sensor (paragraphs [0083], [0084], [0077], [0047], and [0086], the system of embodiment 16A-16B comprises a sensor analogous to 80 which can fully deactivate the UV sources upon detection of a user in the vicinity, as described in paragraph [0047]. Alternatively, the room sanitization mode can be paused upon detection of a user by rotating the reflectors 630, thereby pausing sanitization of the room and permitting a sanitization mode of the luminaire itself).
Regarding claim 3, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) the controller automatically determines whether to enter the sanitizing mode when no one is detected by the motion sensor (as described in paragraphs [0082], [0083], [0084], [0077], [0047], and [0086]).
Regarding claim 4, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) a rotation ring (i.e. to which 630 is (are) connected) for rotating the second window (i.e. a second window formed by 630) so that the ultraviolet light automatically scans a predetermined area (i.e. as dictated by 604 and as described in paragraphs [0082], [0083], [0084], [0077], [0047], and [0086]).
Regarding claim 5, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) the tubular housing has a manual switch (606) electrically connected to the controller (604) for enabling or disabling the sanitizing mode (paragraph [0091]-[0092]).
Regarding claim 6, Lynn does not explicitly teach, in the embodiment of Figs. 16A-16B and paragraph [0076], the tubular housing has an infrared receiver electrically connected to the controller for turning on or turning off the sanitizing mode.
Lynn alternatively teaches or suggests, in the embodiment of paragraph [0075], the tubular housing has an infrared receiver (572) electrically connected to the controller for turning on or turning off the sanitizing mode (as described in paragraph [0075]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of the tubular housing has an infrared receiver electrically connected to the controller for turning on or turning off the sanitizing mode, such as alternatively taught or suggested by Lynn, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a sensor that enables autonomous control of the fixture.
Regarding claim 9, Lynn teaches or suggests (Figs. 16A-16B and paragraph [0076]) the controller postpones a predetermined time period using the timer for an operator to have time to leave before the sanitizing mode is started (paragraphs [0045]-[0048], i.e. the controller postponing operation with the timer can be achieved by simply setting the predetermined time ahead for a predetermined time by a user prior to leaving. Additionally or alternatively, the timer and occupancy sensor are both controlled by the controller to cease operation of the sanitization mode when a user is in the vicinity. Thus, if a user is in the vicinity when the sanitization mode is schedule to begging, the controller will postpone the timed start of the timer for a predetermined time set by the time it takes the user to leave the room).
Regarding claim 10, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) an air moving device (616) for driving an environment air passing by the second light source for sanitizing the environment air (paragraph [0084]).
Regarding claim 11, although Lynn teaches moving air toward the fixture via fans 616. Lynn does not explicitly teach the air moving device is operated in the illuminating mode for enhancing heat dissipation of the first light source.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and formed the device such that the air moving device is operated in the illuminating mode for enhancing heat dissipation of the first light source (i.e. by also allowing air to additionally pass around 620 during the path of being circulated about 622), in order to improve the efficiency of the device and/or to prevent the ambient temperature of the room from increasing due to excessive heat produced by the first light source during operation. 
Regarding claim 12, Lynn teaches or suggests (Figs. 16A-16B and paragraph [0076]) the second window (i.e. the second windows formed by 630) is enclosed so that the ultraviolet light only applies to the environment air, not emitting to users (i.e. 630 is designed to shield the UV light when needed so that UV light only sterilizes the surfaces of the fixture. Thus, in such a mode, the second window is enclosed so that the ultraviolet light only applies to the environment air, not emitting to users).
Regarding claim 13, Lynn teaches or suggests (Figs. 16A-16B and paragraph [0076]) the first light keeps emitting the white light from the first window in the sanitizing mode (as described in paragraphs [0082], [0083], [0084], [0077], [0047], and [0086], the device performs the claimed function).
Regarding claim 19, Lynn teaches or suggests (Figs. 16A-16B, paragraph [0076]) the second light source (622) is disposed on an opposite side of the first light source (622 is disposed on an opposite side of 620 to the other 622, as shown in Fig. 16A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn, in view of Hak, Brais, Jeswani, as applied to claim 1 above, and in further view of Lee (US 2017/0188563 A1).
Regarding claim 16, neither Lynn, Hak, Brais, nor Jeswani explicitly teach or suggest a third light source and an electrode, the third light source attracting mosquitos and the electrode kills the attracted mosquitos.
Lee teaches or suggests (Fig. 1, paragraph [0064]) a light source (120) and an electrode (114, 130), the third light source attracts mosquitos and the electrode kills the attracted mosquitos (as described in paragraph [0064]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of a third light source and an electrode, the third light source attacking mosquitos and the electrode kills the attracted mosquitos, such as taught or suggested by Lee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the sterilization features of the device (i.e. by providing an additional feature which can exterminate flying insects in the environment).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, in view of Hak, Brais, and Jeswani, as applied to claim 1 above, and in further view of Handsaker et al. (US 2017/0307242 A1, herein referred to as: Handsaker).
Regarding claim 17, neither Lynn, Hak, Brais, nor Jeswani explicitly teach that the controller sends a first command to an external air conditioner for sending air moving to the second light source in the sanitizing mode.
Handsaker teaches or suggests (Fig. 3-9, paragraph [0067]) a controller (100, 300, 707) sends a first command to an external air conditioner (i.e. at least a valve thereof 405) for sending air moving to the second light source in the sanitizing mode (as shown in Fig. 7, a controller controls valve 405 of the HVAC unit to send incoming air 400 towards the fixture for sanitization by UV lights 420).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of the controller sends a first command to an external air conditioner for sending air moving to the second light source in the sanitizing mode, such as taught or suggested by Handsaker, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the sterilization features of the device (i.e. by providing an additional feature which allows for the fixture to also sterilize additional air circulating in the HVAC unit of the building to which it is installed).
Regarding claim 18, neither Lynn, Hak, Brais, Jeswani, nor Handsaker explicitly teach that the controller further sends a second command to a fan together with the air conditioner for sending air moving to the second light source in the sanitizing mode.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lynn and incorporated the teachings of the controller further sends a second command to a fan together with the air conditioner for sending air moving to the second light source in the sanitizing mode (i.e. by providing a command which actuates both the fan of Lynn together with the air conditioner of Handsaker, as modified in claim 17 above), in order to increase the sterilization features of the device (i.e. by providing a mode which sterilizes both the air circulating in the building and the air in the immediate vicinity of the environment to which the fixture is installed).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-13, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, in response to Applicant’s arguments that Lynn, Hak, and Brais failed to disclose individually, or suggest in combination, “…wherein the input pattern comprises a series of consecutive clicks on the wall switch within a predetermined time period…” (pages 6-7 of the remarks filed 14 April 2022), the Examiner respectfully notes that the abovementioned arguments with respect to the Lynn, Hak, and Brais references have been fully considered but are moot, as the above-recited new claim limitations are considered obvious in view of the combined teachings of Lynn, Hak, Brais, and Jeswani, as outlined in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/C.J.C/Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875